Citation Nr: 0800203	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  06-32 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
June 1968.  He died in June 2005, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for the 
cause of the veteran's death.  The appellant testified before 
the undersigned at a hearing held at the RO in November 2007.

In March 2006, the appellant presented additional and new 
argument to VA concerning the cause of the veteran's death, 
as well as documents related to his medical treatment in 2005 
which were not previously of record.  The RO readjudicated 
the claim based on this new evidence in May 2006.  See 
generally, Muehl v. West, 13 Vet. App. 159, 161-62 (1999) 
(RO's receipt of 38 C.F.R. § 3.156(b)-compliant evidence 
abates the finality of a prior decision on a claim and tolls 
the time for filing an appeal until a new decision has been 
issued); Compare Voracek v. Nicholson, 421 F.3d 1299 (Fed. 
Cir. 2005) (the definition of "new and material evidence" 
in paragraph (a) of 38 C.F.R. § 3.156 applies to paragraph 
(b), and therefore to be material, the evidence must relate 
to an unestablished fact necessary to substantiate the 
claim).  

In June 2006, the appellant submitted her notice of 
disagreement as to VA's determination that service connection 
for the cause of the veteran's death is not warranted.  She 
thereafter submitted her substantive appeal within 60 days of 
the issuance of the September 2006 statement of the case.

In light of the above, the Board finds that the appellant has 
perfected her appeal of the rating action denying her 
original claim for benefits. 

The instant appeal has been advanced on the Board's docket by 
reason of financial hardship.  See 38 U.S.C.A. 
§ 7107(a)(2)(B) (West 2002); 38 C.F.R. § 20.900(c) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Briefly, the appellant contends that the veteran's death is 
related either to his service, or to his service-connected 
disorders.

According to his death certificate, the veteran died in June 
2005 of acute respiratory failure due to, or as a consequence 
of, acute myocardial infarction, in turn due to (or as a 
consequence of) hemoptysis with bronchial plugs and severe 
ischemic cardiomyopathy.  At the time of his death, service 
connection was in effect for a cervical spine disorder, a 
residual scar from surgery performed in connection with the 
cervical spine disorder, right upper extremity radiculopathy, 
swallowing difficulty, temporomandibular joint disease, and a 
nose fracture.  The combined disability rating for the 
veteran's service-connected disorders at the time of death 
was 80 percent, and he was in receipt of a total rating based 
on individual unemployability due to service-connected 
disabilities.

The record shows that in connection with the appellant's 
claim in this case, the RO issued her a correspondence in 
August 2005 which informed her that to substantiate the 
claim, the evidence must show that the veteran either died in 
service, or that he died "from a service-connected injury or 
disease."  The correspondence did not inform her of the 
disabilities for which service connection was in effect at 
the time of death, or advise her that the claim could be 
substantiated by evidence showing that the veteran's service-
connected disorders caused or contributed substantially or 
materially to his death.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's 38 U.S.C.A. § 5103(a) notice obligation in the context 
of a claim for dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his or her lifetime, the § 5103(a) notice in such a 
claim must include, inter alia, a statement of the conditions 
(if any) for which a veteran was service-connected at the 
time of his or her death.  Hupp, 21 Vet. App. at 352-53.  

Given the deficiencies in the August 2005 notice provided the 
appellant in this case, particularly as service connection 
was in effect for several disorders when the veteran died, 
the Board will remand the case for the issuance of 
38 U.S.C.A. § 5103(a)-compliant notice.

The Board also notes that a VA medical opinion has not been 
sought or obtained in this case to determine the etiology of 
the veteran's death.  In this regard, the record contains a 
May 2006 statement by Dr. D. Pagnanelli suggesting that the 
veteran's fatal myocardial infarction was directly related to 
medical problems experienced during cervical spine surgeries 
and associated recovery periods.  In an October 2007 
statement, Dr. Pagnanelli further stated that, in his 
opinion, the veteran's myocardial infarction and respiratory 
failure were more likely than not directly related to 
immobility associated with the veteran's cervical spine 
disorder.  He additionally concluded that the stress of 
cervical spine surgeries more likely than not contributed to 
the occurrence of the fatal conditions in the veteran's case.

Under the circumstances, and particularly given Dr. 
Pagnanelli's statements suggesting that the veteran's 
service-connected disabilities contributed to his demise in 
some fashion, the Board is of the opinion that VA is required 
to obtain a medical opinion in this case.  See generally, 
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The  RO should send the appellant a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must advise the appellant of the 
disorders for which service connection 
was in effect at the time of the 
veteran's death, and explain what 
information or evidence is necessary to 
substantiate a claim for service 
connection for the cause of a veteran's 
death on the basis of direct and 
secondary service connection.  Hupp, 
supra.  The letter must specifically 
inform the appellant which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on her behalf, and a 
request that the appellant provide any 
evidence in her possession that pertains 
to her claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the appellant 
and request that she identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess additional 
records of the veteran pertinent to the 
appellant's claim.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the appellant which have 
not been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform the 
appellant and her representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  Thereafter, the RO should arrange for 
a VA physician to review the medical 
records which are contained in the 
veteran's claims folder.  The examiner 
should be requested to provide an 
opinion, with reasons, as to whether it 
is at least as likely as not that the 
veteran's fatal disorders were related to 
his period of service, or were caused or 
chronically worsened by the veteran's 
cervical spine disorder, residual scar 
from surgery performed in connection with 
the cervical spine disorder, right upper 
extremity radiculopathy, swallowing 
difficulty, temporomandibular joint 
disease, or nose fracture.  The opinion 
of the physician should be associated 
with the veteran's VA claims folder. 

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act and VA's implementing 
regulations.  Then, the RO should re-
adjudicate the issue on appeal.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case and provide the appellant and her 
representative with an appropriate opportunity to respond.

After the appellant has been given an opportunity to respond 
to the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


